DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites an electrical box configured to “receive power from outside”. This limitation is indefinite as it is not clear what exactly the received power must be “outside” of. For examination purposes the claim is presumed to mean receiving power from an electrical power source that is external to the refrigerator.
Regarding claims 2-15, the claims are rejected due to dependence from rejected claim 1.
	Further regarding claim 10, the claim recites “the outside”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to describe an environment that is external to the refrigerator. 
	Further regarding claim 12, the claim recites “the outside”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to describe a test connector that is exposed to the outside of the electrical box.
	Further regarding claim 13, the claim recites “the outside”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether or not the claim is reciting an outside power that is different from claim 1 from which the claim depends. For examination purposes the claim is presumed to refer to the same power source that is external to the refrigerator as required by claim 1.
	Regarding claim 16, the claim recites a power board configured to “receive power from outside”. This limitation is indefinite as it is not clear what exactly the received power must be “outside” of. For examination purposes the claim is presumed to mean receiving power from an electrical power source that is external to the refrigerator.
	Regarding claims 17-20, the claims are rejected due to dependence from rejected claim 16.
	Further regarding claim 20, the claim recites “the outside”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 6,070,424) in view of Cur (US 2008/0156034).
	As to claim 1, Bauman teaches a refrigerator comprising:
	a cabinet 12;
	a cooling module 10 comprising a compressor 106, a condenser 104, an expansion valve (col. 7, lines 16-17), and an evaporator 102, and attachable to/detachable from the cabinet so that the cooling module 10 is removably mounted to the cabinet (col. 3, lines 35-47); and
	an electrical box 140 configured to be electrically connected to system components including the compressor 106, receive power from outside and supply the received power to the system components including the compressor 106 (Fig. 3; col. 7, lines 1-12; note that box 140 receives power from a power cord shown in Fig. 3 and supplies power via wiring and power switch 144).

	As to claim 2, Bauman teaches the electrical box 140 arranged in the cooling module 10 (Fig. 3), the cooling module comprising a module body including a base 22 comprising an electrical box mounting portion to which the electrical box 140 is mounted (Fig. 4).
	As to claim 3, Bauman teaches the module body comprising a receiving portion in the form of a cover 70 in which the evaporator is arranged and a receiving portion opening formed therein and configured to guide a first wire extending to the receiving portion (Figs. 2 and 4).
	As to claim 4, Bauman teaches a module insulating material 80 provided inside the module body at cover 70, and the first wire is arranged to pass through the insulating material 80 of the cover 70 (Figs. 2 and 11).
	As to claim 5, Bauman, as modified, teaches a duct module 24-26 arranged in the receiving portion 70 (Fig. 6), wherein the first wire electrically connects a fan 130 of the duct module to the electrical box 140 (Fig. 5).
	As to claim 6, Bauman teaches a machine room in which the compressor 106 and condenser 104 are arranged (see Fig. 1 wherein a machine room is formed within module 10). Wiring including a second wire extends from control box 140 into the machine room (Figs. 2 and 5), and thus the electrical box 104 necessarily includes an opening formed within the machine room which is configured to guide the second wire extending into the machine room.
	As to claim 7, Bauman teaches a module insulating material 80 provided inside the module body at cover 70, and the second wire is arranged to pass through the insulating material 80 of the cover 70 (Figs. 2, 5, and 11; note that multiple wires extend through insulating material 80 of cover 70 from box 140.)
	As to claim 8, Bauman teaches cooling fans 116 and 130 configured to cool the machine room, and the second wire connecting the fans 116/130 to the box 140 (Figs. 3 and 5).
	As to claim 9, Bauman, as modified, includes the electronic device 202 of Cur which is a display apparatus for a user to select a temperature. 
	As to claim 11, Bauman teaches the cover 70 including a space therein wherein wiring is connected to encased components (Figs. 2-3 and 5), and thus is considered to provide a connector receiving space formed to receive connectors of a plurality of wires extending from box 140. 
As to claim 14, Bauman teaches a temperature sensor 142 configured to measure a temperature of cold air generated by the evaporator 102.
	As to claim 15, Bauman does not explicitly teach the electrical box 140 being arranged in the cabinet. However, it would have been an obvious design choice to modify the reference by having the box 140 located within the cabinet, since applicant has not disclosed that having a specific box location solves any stated problem or provides any unexpected result, and it appears that the control box 140 would perform equally well in either location. 
	As to claims 16-19, Bauman, as modified, teaches the limitations of the claims for the same reasons as discussed in the rejections above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman and Cur as applied above, and further in view of Morse (US 2003/0230104).
	As to claim 10, Bauman does not explicitly teach an electrical box heat dissipation opening as claimed. However, Morse teaches a cabinet having a vented opening 26/28 which allows air to enter and exit a refrigerating module which includes an electrical box 42 (Fig. 1). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Bauman to include a vented opening as taught by Morse as an electrical box heat dissipation opening because it would prevent the electrical box 140 from becoming overheated. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman and Cur as applied above, and further in view of Richter (US 2012/0043986).
As to claims 12 and 20, Bauman teaches a temperature sensor 142 configured to measure a temperature of cold air generated by the evaporator 102 and to transmit the measured temperature to the electrical box 140 (col. 7, lines 1-12), but does not explicitly teach that the electrical box 140 includes a test connector exposed to the outside. However, Richter teaches that it is known to provide a text connection for an electrical box so that the box can be tested for correct operation (see abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Bauman to utilize a text connector as taught by Richter so that a technician can conveniently ascertain whether or not the electrical box is operating properly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman and Cur as applied above, and further in view of Rockenfeller (US 2011/0302939). 
	As to claim 13, Bauman, as modified, does not explicitly teach separate power and control boards as claimed. However, Rockenfeller teaches that it is known to utilize separate power supply and control modules 114-116 (Fig. 1A). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Bauman to use separate power and control boards as claimed because it would provide the capability to isolate the higher mains voltage from the control voltage and thus provide a convenient system for both powering components and providing control signals to operate said components.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763